DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16,17,21, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Okamura-6332830.
Okamura discloses 16. (Currently amended) A method for wafer planarization, the method comprising: holding a wafer W in a retaining ring 13; rotating 7 a polishing pad 8, the polishing pad 8 comprising one or more polishing structures 3a on a first side of the polishing pad, wherein the first side of the polishing pad faces the wafer W, wherein the one or more polishing structures 3a comprises a first linear strip (along 9a) and a second linear strip (along 9a-Fig 2) protruding from the first side of the polishing pad 8, wherein the first linear strip intersects (right to left and top to bottom-Fig 2) the second linear strip, wherein the first linear strip has a first longitudinal axis and the second linear strip has a second longitudinal axis different than the first longitudinal axis (Fig 2), wherein each of the first linear strip and the second linear strip comprises two parallel sidewalls in a plan view (Fig 2A); and polishing the wafer by pressing the wafer against the one or more polishing structures.  
17. (Currently amended) The method of claim 16, wherein the first longitudinal axis and the second longitudinal axis are parallel to the first side of the polishing pad 8(Fig 1 shows the top of pad members 3a parallel and horizontal).
21. (Currently amended) A method for wafer planarization using a chemical mechanical planarization (CMP) tool, the method comprising: rotating 7 a polishing pad 8 of the CMP tool, wherein the polishing pad 8 comprises a pad layer and one or more polishing structures 3b over an upper surface of the pad layer, wherein each of the one or more polishing structures has a pre-determined shape (linear-Fig 3) and is formed at a pre- determined location of the pad layer, wherein the one or more polishing structures comprise at- parallel linear strips (Fig 3) protruding from and extending along the upper surface of the pad layer, wherein the parallel linear strips 3B are defined by parallel linear grooves 9b, and wherein all linear grooves 9b on the polishing pad extend along the same direction (Fig 3); and polishing a wafer by pressing the wafer against the one or more polishing structures of the polishing pad.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2, 5-9 , are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US_5435772), alone.


Regarding claim 1, Yu teaches a polishing pad comprising: a pad layer (31,51,81) with one or more structures of predetermined shape and location protruding from the pad at 32,52,82, of a homogenous material (polyurethane-col 4, line 56, wherein a total area (first area) of top surface of protruding structure appears to be 1-10% of the total area of pad layer (second area) Fig 9 shows structure 82 to be less than 10% of total area.  Although Yu does not specifically disclose this, the Figure shows the area 82 to be about 10%.  Yu discloses with reference to structure 52 that it is 20% of the total area of pad.  Therefore, to have the protruding structure to be 1-10% is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Regarding claim 2, Yu discloses wherein the one or more polishing structures are concentric circle shaped.
Regarding claim 5, to have various shaped protruding structures, such as rectangular, would have been an obvious design expedient to one of ordinary skill in the art since Yu teaches a round shape a concentric circle shape and any known shape would be obvious.
Regarding claims 6-8, the exact width, height and length of the structures are a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Regarding claim 9, Yu teaches a support layer 14 under the pad layer, the support layer formed of a different material from the pad layer.


Claims 3,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of  Newelll (US_20110183579_A1).

Regarding claim 3, Yu teaches all limitations of claim 1 but fails to teach that the polishing pad of claim 1, wherein the one or more polishing structures and the pad layer are formed of a thermosetting plastic.
Newelll teaches the one or more polishing structures and the pad layer are formed of a thermosetting plastic grooves (that make up the polishing structures) are part of the pad layer (see Fig. 2, ¶ 26).
                   Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Newelll by adding using one of the thermosetting plastic materials, as it is known in the art to use such materials (Newelll Fig. 2, ¶ 22, lines 10-11).
Regarding claim 23, Yu  teaches all limitations of claim 1 but fails to teach that the method of claim 22, wherein the homogeneous pad material is a thermosetting plastics.
Newelll teaches the homogeneous pad material is a thermosetting plastics (see Fig. 2, ¶ 26).
                        Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Newelll by adding using one of the thermosetting plastic materials, as it is known in the art to use such for polishing pad materials (Newelll Fig. 2, ¶ 22, lines 10-11).
	Regarding claim 26, Nora teaches D hardness of the pad but not specifically 10-80. However, to have a Shore D hardness of 10-80 is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

Claims 22,25 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura-‘830 in view of Guha (US_6390891 ).

Regarding claim 22,25 Okamura discloses all limitations of claim 22 but fails to teach wherein the one or more polishing structures and the pad layer are formed of same homogenous material wherein the structures are formed by removing pad material using a machining tool.
Guha teaches a polishing pad with structures formed of a same homogenous material (Fig 5, col 4, lines 44-45) wherein the structures are formed by removing pad material using a machine tool (Fig 4,6,6B, col 5,lines 34-43) and wherein the numbers, shapes, locations of structures remains the same before and after reconditioning.
                   Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Guha by using homogenous pad material and using a machining tool to form structures since homogenous material is well known and to use a tool to cut grooves is more efficient and accurate than molding.
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura-‘830 in view of Guha, as applied to claims above, in further view of Newelll (US_20110183579_A1).
Regarding claim 23, Okamura in view of Guha teaches all limitations of claim 23 but fails to teach wherein the homogeneous pad material is a thermosetting plastics.
Newelll teaches the homogeneous pad material is a thermosetting plastics (see Fig. 2, ¶ 26).
                        Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Okamura in view of Guha to incorporate the teachings of Newelll by adding using one of the thermosetting plastic materials, as it is known in the art to use such materials (Newelll Fig. 2, ¶ 22, lines 10-11).
	
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kawahashi (US_20040014413_A1).
Regarding claim 8, Yu, alone teaches all limitations but it fails to teach that the polishing pad of claim 1, wherein each of the one or more polishing structures has a length and a width, wherein the length is at least ten times of the width.
Kawahashi teaches each of the one or more polishing structures has a length and a width, wherein the length is at least ten times of the width, given that the grooves (that make up the polishing structures) are formed along the surface of the polishing pad (60 cm diameter) and the width of each groove can be 0.5 mm, the length of the groove is 10 times or higher of its width (see Fig. 4 ¶ 133, lines 9-20).
                              Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Kawahashi by manufacturing disk-like polishing pad with a diameter range of 20 to 200 cm which means a groove/polishing structure of that length in order to have the length at least 10 times of the width (Kawahashi ¶ 102). 
 Regarding claim 10, Yu, alone teaches all limitations but it fails to teach that the polishing pad of claim 9, wherein a material of the support layer is softer than a material of the pad layer.
Kawahashi teaches a material of the support layer is softer than a material of the pad layer (see ¶ 109, lines 3-5).
                            Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Kawahashi by making the supporting layer softer than the polishing layer in order to improve planarity resulting in stable polishing (Kawahashi ¶ 109, lines 5-9). 

Claims 18-20 and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Okamura'830  in view of Raeder (US_6331137_B1).
Regarding claim 18, Okamura teaches all limitations of claim 16 but it fails to teach after polishing the wafer, polishing additional wafers without re-conditioning the polishing pad.
Raeder teaches after polishing the wafer polishing additional wafers without re-conditioning the polishing pad (see Fig. , col. 6, lines 24-26).
                      Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Raeder by reconditioning the polishing pad after polishing multiple wafers in order to improve the polishing pad and extend its useful life (Raeder col. 2, lines 5-7). To dispose of the pad after polishing wafers and prior to reconditioning would have been an obvious design expedient  if usefulness of the pad can no longer be obtained and the need for a new pad is desired.
Regarding claim 19, Okamura teaches all limitations but it fails to teach further comprising re-conditioning the polishing pad using a machining tool.
Raeder teaches re-conditioning the polishing pad using a machining tool (see col. 1, lines 11-13).
                      Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Raeder by using conditioning tool, such as a diamond impregnated steel plate as a machining tool in order to remove expired surface and expose fresh pad material (Raeder col. 1, lines, 44-45). 
Regarding claim 20, the combination of Okamura and Raeder teaches the invention claimed above. 
Regarding claim 24, Okamura teaches all limitations but it fails to teach wherein the machining tool is integrated in the CMP tool, and wherein removing the first portions of the homogenous pad material is performed in the CMP tool.
Raeder teaches the machining tool is integrated in the CMP tool, and wherein removing the first portions of the homogenous pad material is performed in the CMP tool (see Fig. 1, col. 2, lines 23-29) and (see Fig. 18, col. 5, lines 62-64).
                       Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Raeder by using a CMP tool to remove portion of the polishing pad in order to expose a second cross-sectional open area different than the first cross-sectional open area, and one or more wafers are polished at the second cross-sectional open area (Raeder col. 2, lines, 24-27). 


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar polishing pads with protruding line segments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-10,16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to arguments on pages 11-12 of the Remarks, the ‘disposing’ of the pad after polishing a set of wafers and prior to conditioning would be an obvious design expedient if usefulness of the pad cannot be obtained and a new pad is desired.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
September 19, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723